DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 31, 2020 has been entered. 
Claim Status
	Claims 1, 4 – 8, and 12 remain pending
	Claims 2, 3, 9 – 11, 13 – 16 are cancelled

Allowable Subject Matter
Claims 1, 4 – 8, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Baumann et al. (US PGPub. 2007/0238056 A1), Guiller et al. (US PGPub 2007/0241482 A1), and Lussier (US PGPub. 2012/0247365 A1). Baumann discloses the method as defined in claim 1, further comprising preparing a fusing agent by milling, spraying and condensation in an inert gas, spraying followed by rapid solidification, precipitation, and/or anionic polymerization, or via a combination of these. Baumann states that this may be followed by a fractionation (a mass transfer separation process like distillation) and/or provision of a powder-flow aid [0052]. 
However, Baumann, taken apart or in concurrence with the teachings of Lussier/Guiller, fails to disclose a method of preparing the fusing agent by: diluting a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712